                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MICHAEL KITCHEN,

      Plaintiff,                            Case No. 17-11627

v.                                          HON. GEORGE CARAM STEEH

O’BELL T. WINN, et al.,

     Defendants.
___________________________/

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS
       (DOC. 46) TO MAGISTRATE JUDGE’S PRE-TRIAL ORDER

      On February 6, 2019, Plaintiff filed objections to Magistrate Judge

Anthony P. Patti’s January 18, 2019 order granting in part and denying in

part his discovery motion. See Doc. 44. Plaintiff objects on four grounds.

      First, Plaintiff contends that the magistrate judge erred by accepting

Defendants’ late objections to his discovery requests. The magistrate

judge acknowledged the tardy objections, because he understood “the

calendar confusion that may have taken place in light of the Court-imposed

‘self-executing or automatic’ lift of the stay of discovery.” Doc. 44 at 7.

      Second, Plaintiff argues that Magistrate Judge Patti should not have

accepted Defendant Winn’s objections to Plaintiff’s August 7, 2017

subpoena, which he argues were tardy. Plaintiff also challenges Defendant
                                      -1-
Winn’s answer -- that no responsive documents exist – as untruthful.

      Third, Plaintiff seeks documents indicating the “source” of information

which triggered the searches of his person and cell. Defendants

responded that no such documents exist, a response the magistrate judge

characterized as “reasonable.” Plaintiff objects based upon his belief that

the source that triggered the searches “has to be documented somewhere.”

Doc. 46 at 5.

      Fourth, Plaintiff objects to the magistrate judge’s refusal to compel

Defendants Winn and Morris to answer interrogatories about their YMCA

memberships. Plaintiff argues that the questions could “lead to witnesses

who overheard [the Defendants] discussing Kitchen and the claims

underlying this lawsuit.” Id. at 6. The magistrate judge ruled that this

information was not within Fed. R. Civ. P. 26(b)(1)’s “permissible scope of

discovery.” Doc. 44 at 12.

      The court may modify or set aside any portion of a magistrate judge=s

non-dispositive order that is Aclearly erroneous or contrary to law.@ 28

U.S.C. ' 636(b)(1)(A). See also Fed. R. Civ. P. 72(a). AA finding is >clearly

erroneous= when although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm conviction that

a mistake has been committed.@ Anderson v. City of Bessemer City, 470

                                      -2-
U.S. 564, 573 (1985) (citation omitted). The court may not disturb the

magistrate’s factual findings Aeven though convinced that had it been sitting

as the trier of fact, it would have weighed the evidence differently.@ Id. The

court allows the magistrate=s legal conclusions to stand unless they are

Acontrary to law.@ Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio

1992) aff=d, 19 F.3d 1432 (6th Cir. 1994). A legal conclusion is “contrary to

law ‘when it fails to apply or misapplies relevant statutes, case law, or rules

of procedure.’” Cratty v. City of Allen Park, No. 17-11724, 2018 WL

3983806, at *1 (E.D. Mich. June 14, 2018) (citation omitted). In ruling on a

discovery dispute, “a magistrate judge is entitled to the same broad

discretion as a district judge and [his] order is overruled only upon a finding

of an abuse of discretion.” Id.

      Although Plaintiff disagrees with the magistrate judge’s ruling, he has

not demonstrated that it was clearly erroneous or contrary to law. Each of

the magistrate judge’s determinations was within his sound discretion.

After reviewing the record, the court finds that the magistrate judge did not

abuse his discretion by accepting Defendants’ late objections or

Defendants’ representations that certain documents do not exist. Nor did

the magistrate judge err in finding that Plaintiff’s interrogatories regarding

Defendants’ YMCA memberships were outside the proper scope of

                                      -3-
discovery. Plaintiff’s contention that these requests could lead to witnesses

who overheard Defendants Winn and Morris discussing Plaintiff is based

on speculation and is not reasonably calculated to lead to the discovery of

admissible evidence. See generally Bush v. Dictaphone Corp., 161 F.3d

363, 367 (6th Cir. 1998) (the court has the discretion to balance a party’s

“right to discovery with the need to prevent ‘fishing expeditions’”).

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s objections

(Doc. 46) to Magistrate Judge Patti’s order (Doc. 44) are OVERRULED.

Dated: March 7, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                March 7, 2019, by electronic and/or ordinary mail and also on
                     Michael Kitchen #189265, Michigan Reformatory,
                          1342 West Main Street, Ionia, MI 48846.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           -4-
